Citation Nr: 0030181	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome and spastic colitis.  

2.  Entitlement to service connection for a duodenal ulcer.  

3.  Entitlement to service connection for gastroesophageal 
reflux.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1976.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1994 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which, in pertinent part, 
declined to reopen the veteran's claims for entitlement to 
service connection for irritable bowel syndrome and spastic 
colitis, a duodenal ulcer, gastroesophageal reflux, a hiatal 
hernia, post-traumatic stress disorder and anxiety, 
hypertension and tachycardia and for migraine headaches for 
lack of new and material evidence.  In a February 1995 
substantive appeal and at a May 1995 hearing on appeal, the 
veteran withdrew the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for hypertension and tachycardia and 
for migraine headaches.  

In March 1998, the Board granted the veteran's petition to 
reopen his claims of entitlement to service connection for 
irritable bowel syndrome and spastic colitis, for a duodenal 
ulcer and for gastroesophageal reflux.  The Board also 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claims for service 
connection for a hiatal hernia and for post-traumatic stress 
disorder and anxiety.  The Board remanded the remaining 
issues on appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran a VA gastrointestinal 
examination.  In March 2000, the Board remanded this appeal 
to the RO to afford the veteran a VA gastrointestinal 
examination.  


FINDING OF FACT

The record reflects that the appellant failed to report for a 
VA examination scheduled in April 2000; there is no record of 
"good cause" which would excuse the failure to report for 
the examination.  


CONCLUSION OF LAW

The claims for service connection for irritable bowel 
syndrome and spastic colitis, for a duodenal ulcer and for 
gastroesophageal reflux are denied due to failure to report, 
without good cause, for VA compensation examination.  38 
C.F.R. § 3.655(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet.App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added).  

The RO denied service connection for disorders including 
colitis in an April 1978 rating decision on the basis of the 
veteran's having failed to report for an examination.  In a 
September 1993 rating decision, the RO denied service 
connection for irritable bowel syndrome and colitis 
(apparently on a direct basis), for a duodenal ulcer and for 
gastroesophageal reflux.  A November 1994 rating decision, in 
pertinent part, declined to reopen the veteran's claims for 
entitlement to service connection for irritable bowel 
syndrome and spastic colitis, a duodenal ulcer, and 
gastroesophageal reflux.  

In a March 1998 decision, the Board, in pertinent part, 
granted the veteran's petition to reopen his claims for 
entitlement to service connection for irritable bowel 
syndrome and spastic colitis, for a duodenal ulcer and for 
gastroesophageal reflux.  The Board remanded such issues to 
the RO for additional development to include affording the 
veteran a VA gastrointestinal examination.  Following the 
Board's remand, the veteran was scheduled for a VA 
gastrointestinal examination in July 1998.  There is a 
notation in the record that the veteran failed to report for 
the scheduled examination.  

In March 2000, the Board again remanded this appeal to the RO 
to afford the veteran a VA gastrointestinal examination and 
to specifically notify him of the consequences of this 
failure to report for such scheduled examination without good 
cause pursuant to the provisions of 38 C.F.R. § 3.655 (1999).  
Following the Board's remand, in March 2000, the RO notified 
the veteran, by letter, that it was ordering a VA examination 
and that the veteran would be notified of the date, time and 
place of the examination.  The RO's letter stated:  "You are 
advised that the law, specifically 38 C.F.R. § 3.655, states 
that when a claimant, without good cause, fails to report for 
such examination or re-examination, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death or 
an immediate family member, etc."  There are also copies of 
letters in the record dated in March 2000 and April 2000 
notifying the veteran of the date of the examination as well 
as dates for specific testing.  

In a March 2000 statement, the veteran stated that an initial 
examination by the VA which included barium enema and an 
upper gastrointestinal series, showed results which were in 
direct conflict with civilian medical tests and diagnosis.  
He reported that he had previously advised the VA that he 
suffered from "arachnoiditis" which he described as a 
"disease caused by the use of contrast dye in the spinal 
canal" and that he had been advised to refuse the 
introduction of any contrast medium into his body.  The 
veteran indicated that he had previously advised the VA that 
he would consent to upper and lower "scoping" using fiber-
optic technology as opposed to using contrast dye type exams.  
The veteran went on to state that because he had been 
scheduled for "contrast dye type exams", specifically 
barium enema and an upper gastrointestinal series, he would 
not attend those scheduled examinations.  

The Board observes that private and VA treatment entries do 
indicate that the veteran underwent an upper gastrointestinal 
series in January 1991 as well as a barium enema and upper 
gastrointestinal series pursuant to a July 1993 VA general 
medical examination.  

The Board notes that the record reflects that the veteran was 
scheduled for a VA gastrointestinal examination in April 
2000.  There is a notation in the record that the veteran 
again failed to report for the examination.  In a subsequent 
May 2000 statement, the veteran again reported that he 
suffered from "arachnoiditis".  He stated: "let this serve 
as notice that if you wish for a doctor to meet with and 
interview me consistent with the directions from the Board in 
their latest remand, please do and I shall appear.  But don't 
schedule me for an examination I cannot and will not take 
because of my medical condition."  However, the Board 
observes that in a July 2000 statement, the veteran stated, 
specifically, that he did not wish to submit anything further 
in regard to his claim.  

The Board observes that the record reflects that the veteran 
failed to report for VA examinations that were scheduled in 
July 1998 and April 2000.  Additionally, in March 2000, the 
veteran was specifically notified of the consequences of his 
failure to report for the April 2000 examination.  Further, 
although the veteran has refused to undergo what he described 
as "contrast dye type" testing, there is no indication in 
the record that he sought to reschedule or attend an 
examination without such testing.  The veteran solely 
indicated that he would submit to an "interview" with a VA 
physician.  Further, the veteran has most recently indicated 
that he did not wish to submit anything further in regard to 
his claim.  The veteran, therefore, has not submitted 
evidence of "good cause".  

If the veteran chooses to not show for an examination, while 
at the same time pursuing a claim for VA benefits, that is 
his choice, and he must bear any adverse consequences of such 
action.  What is clear is that the VA has taken concerted 
efforts to assist the veteran in the development and 
adjudication of his claim.  When the veteran failed to show 
for the July 1998 VA examination, an additional examination 
was scheduled in April 2000 following a Board remand.  
Further action without response or assistance from an 
appellant constitutes a waste of limited government 
resources.  See e.g., Grivois v. Brown, 6 Vet.App. 136, 139 
(1994).  

The veteran's claims for service connection for irritable 
bowel syndrome and spastic colitis, for a duodenal ulcer and 
for gastroesophageal reflux are not "an original 
compensation claim," which would allow for the claim to be 
decided based upon the evidence of record when an appellant 
fails to show for an examination.  38 C.F.R. § 3.655(b).  The 
veterans "original compensation claim" was the VA Form 21-
256, Veteran's Application for Compensation or Pension, which 
was submitted in January 1978.  The veteran's claims for 
service connection for irritable bowel syndrome and spastic 
colitis, for a duodenal ulcer and for gastroesophageal reflux 
fall under the category of "a reopened claim for a benefit 
which was previously disallowed," and are accordingly denied 
pursuant to 38 C.F.R. § 3.655(b) (1999).  


ORDER

Service connection for irritable bowel syndrome and spastic 
colitis is denied.  Service connection for a duodenal ulcer 
is denied.  Service connection for gastroesophageal reflux is 
denied.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

